1
2
3
4                                                        JS-6
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   SCOTT SMITH,                                  Case No. 8:19-cv-00561-JVS (JDEX)
12                Plaintiffs,                      ORDER ON STIPULATION OF
                                                   VOLUNTARY DISMISSAL
13         v.                                      PURSUANT TO FRCP
                                                   41(a)(1)(A)(ii)
14   JAGUAR LAND ROVER NORTH
     AMERICA, LLC, and DOES 1 through              Complaint Filed: 2/14/19
15   10, inclusive,
                                                   District Judge: James V. Selna
16                Defendants.                      Magistrate Judge: John D. Early
17                                                 Courtroom:       10C
                                                   Trial Date:      May 26, 2020
18
19
20         On December 5, 2019, Plaintiff SCOTT SMITH along with Defendant
21   JAGUAR LAND ROVER NORTH AMERICA, LLC entered into a stipulation
22   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
23         By the stipulation, the Parties agreed that the above-captioned action is
24   voluntarily dismissed with prejudice in its entirety.
25         Therefore, good cause having been shown and the Parties having stipulated to
26   same, the Court hereby makes the following order:
27
28
                                            -1-  Case No. 8:19-CV-00561-JVS (JDEx)
                                ORDER ON STIPULATION OF VOLUNTARY DISMISSAL
1         IT IS ORDERED that this entire action is dismissed with prejudice.
2
3    Dated: December 06, 2019
4
5
                                 By:   JAMES V. SELNA
6                                      UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -2-  Case No. 8:19-CV-00561-JVS (JDEx)
                          ORDER ON STIPULATION OF VOLUNTARY DISMISSAL
